 



EXHIBIT 10.3
EXECUTION VERSION
 
STOCKHOLDER AGREEMENT
by and between
VIACOM INTERNATIONAL INC.,
on behalf of its MTV NETWORKS Division,
and
REALNETWORKS, INC.
Dated as of August 20, 2007
 



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

                      Page
 
  ARTICLE I        
 
           
 
  Definitions        
 
           
SECTION 1.01.
  Definitions     4  
 
           
 
  ARTICLE II        
 
           
 
  Registration Rights        
 
           
SECTION 2.01.
  Registration     9  
SECTION 2.02.
  Piggyback Registration     11  
SECTION 2.03.
  Reduction of Offering     11  
SECTION 2.04.
  Registration Procedures     12  
SECTION 2.05.
  Information and Developments     16  
SECTION 2.06.
  Black-out Period     17  
SECTION 2.07.
  Registration Expenses     17  
SECTION 2.08.
  Indemnification; Contribution     17  
SECTION 2.09.
  Rule 144     20  
SECTION 2.10.
  Lock-Up     20  
SECTION 2.11.
  Other Registration Rights     20  
 
           
 
  ARTICLE III        
 
           
 
  Access to Information        
 
           
SECTION 3.01.
  Access to Information     21  
 
           
 
  ARTICLE IV        
 
           
 
  Standstill        
 
           
SECTION 4.01.
  Standstill     21  
SECTION 4.02.
  Exceptions to Standstill     22  
SECTION 4.03.
  Fiduciary Duties     23  
 
           
 
  ARTICLE V        
 
           
 
  Transfer Restrictions        
 
           
SECTION 5.01.
  Restrictions on Transfer     23  

ii



--------------------------------------------------------------------------------



 



 

                      Page
 
           
 
  ARTICLE VI        
 
           
 
  Miscellaneous        
 
           
SECTION 6.01.
  Effectiveness and Termination     23  
SECTION 6.02.
  Interpretation     24  
SECTION 6.03.
  Adjustments     24  
SECTION 6.04.
  Commercially Reasonable Efforts; Further Actions     24  
SECTION 6.05.
  Consents     24  
SECTION 6.06.
  Notices     24  
SECTION 6.07.
  No Third Party Beneficiaries     26  
SECTION 6.08.
  Waiver     26  
SECTION 6.09.
  Integration     26  
SECTION 6.10.
  Headings     26  
SECTION 6.11.
  Counterparts     27  
SECTION 6.12.
  Severability     27  
SECTION 6.13.
  Amendments and Modifications     27  
SECTION 6.14.
  Applicable Law     27  
SECTION 6.15.
  Dispute Resolution     27  
SECTION 6.16.
  Waiver of Jury Trial     27  
SECTION 6.17.
  Absence of Presumption     27  
SECTION 6.18.
  Expenses     27  
SECTION 6.19.
  Articles of Incorporation and By-Laws     27  
SECTION 6.20.
  Change in Law     28  
 
           
SCHEDULE I
  Dispute Resolution        

iii



--------------------------------------------------------------------------------



 



 

     STOCKHOLDER AGREEMENT dated as of August 20, 2007 (this “Agreement”),
between Viacom International Inc., a Delaware corporation, (“MTVN Parent”), on
behalf of its MTV Networks Division (“MTVN”), and RealNetworks, Inc.
(“RealNetworks”), a Washington corporation.
     WHEREAS, MTVN Parent, DMS Holdco Inc., RealNetworks, RealNetworks Digital
Music of California, Inc. and Rhapsody America LLC have entered into a Limited
Liability Company Agreement (the “LLC Agreement”), dated as of the date of this
Agreement, pursuant to which, on the Closing Date (as defined in
Section 1.01(a)), MTVN and RealNetworks will launch a joint venture;
     WHEREAS, the parties hereto desire to establish in this Agreement certain
terms and conditions concerning registration, access to information rights and
standstill and transfer restrictions relating to any Equity Securities of
RealNetworks Beneficially Owned (as such terms are defined in Section 1.01(a))
by MTVN and certain other matters;
     WHEREAS, this Agreement shall become effective upon the closing of a
put/call pursuant to Section 10.03 of the LLC Agreement in which Equity
Securities of RealNetworks are issued to MTVN or its Affiliates.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
ARTICLE I
Definitions
     SECTION 1.01. Definitions. (a) As used in this Agreement, the following
terms will have the following meanings:
     An “Affiliate” of any Person means another Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person; provided that “Affiliate”, when
used with respect to MTVN or MTVN Parent or any of their Affiliates, shall only
mean Viacom Parent and any direct or indirect Subsidiaries of Viacom Parent and
shall not include any direct or indirect stockholder of Viacom Parent or any of
their Affiliates other than Viacom Parent and any direct or indirect
Subsidiaries of Viacom Parent.
     “Articles of Incorporation” means the articles of incorporation of
RealNetworks, as amended from time to time in accordance with this Agreement.
     “Beneficial Owner” and “Beneficial Ownership” and words of similar import
have the meanings assigned to such terms in the LLC Agreement.



--------------------------------------------------------------------------------



 



5

     “Board” means the Board of Directors of RealNetworks.
     “Business Combination” means any direct or indirect acquisition or
purchase, in one transaction or a series of transactions, of assets (including
Equity Securities of any Subsidiary of RealNetworks) or businesses that
constitute 20% or more of the revenues, net income or assets of RealNetworks and
its Subsidiaries, taken as a whole, or 20% or more of the shares of any class of
Equity Securities of RealNetworks, or any acquisition, tender offer or exchange
offer that if consummated would result in any Person Beneficially Owning 20% or
more of the shares of any class of Equity Securities of RealNetworks, or any
merger, consolidation, business combination, recapitalization, liquidation,
dissolution, joint venture, binding share exchange or similar transaction
involving RealNetworks or any of its Subsidiaries pursuant to which any Person
or the shareholders of any Person would own 20% or more of the shares of any
class of Equity Securities of RealNetworks or of any resulting parent company of
RealNetworks.
     “Business Day” means any day other than a Saturday, a Sunday or a U.S.
Federal holiday.
     “By-laws” means the by-laws of RealNetworks, as amended from time to time
in accordance with this Agreement.
     “Closing” has the meaning assigned in the LLC Agreement.
     “Closing Date” means the date of the Closing.
     “Common Stock” means the Common Stock, par value $0.001 per share, of
RealNetworks.
     “Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through ownership of securities or partnership,
membership, limited liability company, or other ownership interests, by contract
or otherwise and the terms “Controlling” and “Controlled” have meanings
correlative to the foregoing.
     “Director” means a member of the Board.
     “Equity Security” means (i) any common stock, preferred stock or other
capital stock, (ii) any securities convertible into or exchangeable for common
stock, preferred stock or other capital stock or (iii) any options, rights or
warrants (or any similar securities) to acquire common stock, preferred stock or
other capital stock.
     “Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder, as amended.
     “GAAP” means U.S. generally accepted accounting principles, as in effect at
the time such term is relevant.



--------------------------------------------------------------------------------



 



6

     “Governmental Entity” means any transnational, Federal, state, local or
foreign government, or any court of competent jurisdiction, administrative
agency or commission or other governmental authority or instrumentality,
domestic or foreign, or any national stock exchange or national quotation system
on which securities issued by RealNetworks or any of its Subsidiaries are listed
or quoted.
     “Group” has the meaning assigned to such term in Section 13(d)(3) of the
Exchange Act.
     “Issuer FWP” has the meaning assigned to “issuer free writing prospectus”
in Rule 433 under the Securities Act.
     “Law” means any law, treaty, statute, ordinance, code, rule, regulation,
judgment, decree, order, writ, award, injunction, authorization or determination
enacted, entered, promulgated, enforced or issued by any Governmental Entity.
     “MTVN Music Group” shall have the meaning assigned in the Audio Music
Service Brand and Content License, Distribution and Advertising Agreement dated
as of August 20, 2007, between MTVN and Rhapsody America LLC.
     “NASDAQ” shall mean The NASDAQ Stock Market, Inc.
     “Non-Voting Equity” has the meaning assigned in the LLC Agreement.
     “Outstanding Percentage Interest” of any Person means, as of any date of
determination, the ratio expressed as a percentage of (x) the sum of the number
of shares of Common Stock and Non-Voting Equity Beneficially Owned by such
Person and its Affiliates as of such date to (y) the total number of shares of
Common Stock and Non-Voting Equity outstanding as of such date.
     “Permitted Transferee” means Viacom Parent and any Subsidiary of Viacom
Parent.
     “Person” means any individual, firm, corporation, partnership, company,
limited liability company, trust, joint venture, association, Governmental
Entity, unincorporated organization or other entity.
     “Registrable Securities” means (a) all shares of Common Stock and
Non-Voting Equity Beneficially Owned at any time by MTVN and its Affiliates,
(b) any securities issued or issuable with respect to any such shares of Common
Stock and Non-Voting Equity by way of a stock dividend or other similar
distribution or stock split, or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization or otherwise and
(c) shares of Common Stock issuable pursuant to any option, warrant, right, put,
call or other derivative security of any of the foregoing; provided that such
securities will cease to be Registrable Securities when (i) a Registration
Statement relating to such securities will have been declared effective by the
SEC (or become automatically effective) and such securities will have been
disposed of by MTVN pursuant to such Registration Statement or pursuant to a
Takedown Offering



--------------------------------------------------------------------------------



 



7

related to such Registration Statement; (ii) such securities have been disposed
of by MTVN pursuant to Rule 144 promulgated under the Securities Act or
(iii) such securities may be disposed of without registration under the
Securities Act by MTVN pursuant to Rule 144(k) promulgated under the Securities
Act.
     “Representatives” means the directors, officers, employees, agents,
investment bankers, financing sources, attorneys, accountants and advisors of
either MTVN, on the one hand, or RealNetworks, on the other hand, as the context
requires.
     “Sale Transaction” means (i) any merger, consolidation or binding share
exchange to which MTVN, MTVN Parent or Viacom Parent is a party, (ii) any sale
of Equity Securities or sale of all or substantially all of the assets of MTVN,
MTVN Parent or Viacom Parent or (iii) any transaction involving all or
substantially all of the assets of the MTVN Music Group.
     “SEC” means the U.S. Securities and Exchange Commission.
     “Securities Act” means the Securities Act of 1933 and the rules and
regulations promulgated thereunder, as amended.
     A “Subsidiary” of any Person means another Person (a) an amount of the
voting securities, other voting ownership or voting partnership interest of
which is sufficient to elect at least a majority of its board or other governing
body (or, if there are no such voting interests, 50% or more of the equity
interests of which is Beneficially Owned directly or indirectly by such first
Person) or (b) which is required to be consolidated with such Person under GAAP.
     “Takedown Offering” means an offering pursuant to a shelf registration
statement.
     “Trading Day” means (i) for so long as any Equity Securities of
RealNetworks are quoted on NASDAQ or another national securities exchange, a day
on which NASDAQ or such other national securities exchange is open for business
or (ii) if the Equity Securities of RealNetworks cease to be so quoted, any day
other than a Saturday or Sunday or a day on which banking institutions in the
State of New York are authorized or obligated by Law or executive order to
close.
     “Transfer” means, directly or indirectly, to sell, transfer, assign or
similarly dispose of, or to enter into any hedging or derivative transaction to
indirectly accomplish any of the foregoing, but shall not include (x) a bona
fide pledge to a financial institution to secure a bona fide recourse borrowing
or any foreclosure thereof or (y) an indirect transfer incident to a Sale
Transaction. The terms “Transferred”, “Transferring”, “Transferor” and
“Transferee” have meanings correlative to the foregoing.
     “Underwriter” means a securities dealer who purchases any Registrable
Securities as a principal in connection with a distribution of such Registrable
Securities and not as part of such dealer’s market-making activities.



--------------------------------------------------------------------------------



 



8

     “Voting Stock” has the meaning assigned to such term in the LLC Agreement.
     “Viacom Parent” means Viacom Inc., a Delaware corporation.
     (b) As used in this Agreement, the terms set forth below will have the
meanings assigned in the corresponding Section listed below:

      Term   Section
Agreement
  Preamble  
Deferral Period
  2.06  
Demand Registration
  2.01(a)  
effective date
  2.04(a)(xi)  
fraudulent misrepresentation
  2.08(e)  
indemnified party
  2.08(c)  
Indemnified Persons
  2.08(a)  
indemnifying party
  2.08(c)  
Inspectors
  2.04(a)(vii)  
LLC Agreement
  Recitals  
MTVN
  Preamble  
Piggyback Registration
  2.02  
RealNetworks
  Preamble  
Records
  2.04(a)(vii)  
Registration Statement
  2.01(a)  
Takedown Request
  2.01(b)  
MTVN Parent
  Preamble



--------------------------------------------------------------------------------



 



9

ARTICLE II
Registration Rights
     SECTION 2.01. Registration. (a) RealNetworks agrees that, upon the written
request of MTVN from time to time (a “Demand Registration”), it will as promptly
as reasonably practical (but in any event within 30 days of receipt of such
request) prepare and file a registration statement under the Securities Act (a
“Registration Statement”, which term will include any amendments thereto and any
documents incorporated by reference therein), which registration statement, if
MTVN so requests, will be a shelf registration statement on an appropriate form
under the Securities Act, relating to the offer and sale of the Registrable
Securities by MTVN or its Affiliates from time to time in accordance with the
methods of distribution set forth in such shelf registration statement and
Rule 415 under the Securities Act as to the number of shares of Registrable
Securities specified in such request; provided that (i) RealNetworks will not be
obligated to effect (x) a Demand Registration if a Registration Statement
pursuant to this Section 2.01 or Section 2.02 in which MTVN had the right to
include Registrable Securities was declared effective within 12-months prior to
the date of the request for a Demand Registration, so long as the number of
Registrable Securities which MTVN requested to include in such Registration
Statement was not reduced pursuant to Section 2.03 or (y) more than a total of
four Demand Registrations during the period commencing on the date hereof and
ending on the date on which MTVN and its Affiliates no longer own any
Registrable Securities and (ii) the Registrable Securities for which a Demand
Registration has been requested will have a value (based on the average closing
price per share of the Common Stock (or any successor security) for the ten
Trading Days preceding the delivery of MTVN’s request for such Demand
Registration) of not less than $75,000,000 or such lesser remaining amount held
by MTVN. Each such request for a Demand Registration will specify the number of
shares of Registrable Securities proposed to be offered for sale and will also
specify the intended method of distribution thereof; provided that MTVN may
change such number if such change (x) will not materially adversely affect the
timing or success of the offering and (y) does not result in less than
$75,000,000 or such lesser amount (determined as provided above) of Registrable
Securities being included in the Registration Statement.
     (b) RealNetworks agrees that, upon the written request of MTVN from time to
time (a “Takedown Request”) to assist it in effecting a Takedown Offering
pursuant to a shelf registration statement that has previously been filed and
declared effective pursuant to a Demand Registration, it will as promptly as
reasonably practicable cooperate with MTVN and any Underwriters to effect such
Takedown Offering. The Takedown Request will specify the number of Registrable
Securities to be included by MTVN in such Takedown Offering and the intended
method of distribution.
     (c) RealNetworks agrees to use its commercially reasonable efforts (i) to
cause any Registration Statement to be declared effective (unless it becomes
effective automatically upon filing) as promptly as reasonably practicable after
the filing thereof and (ii) to keep such Registration Statement effective for a
period of not less than 90 days (or, in the case of a shelf registration
statement, two years) or, if earlier, the period



--------------------------------------------------------------------------------



 



10

sufficient to complete the distribution of the Registrable Securities pursuant
to a Takedown Offering related to, or otherwise pursuant to, such Registration
Statement. RealNetworks shall be deemed not to have used its commercially
reasonable efforts to keep a Registration Statement effective during the
requisite period if it voluntarily takes any action that would result in MTVN
not being able to offer and sell the Registrable Securities during that period
(including in connection with a Takedown Offering), unless such action is
required by applicable Law or is pursuant to Section 2.06. RealNetworks further
agrees to supplement or make amendments to the Registration Statement as may be
necessary to keep such Registration Statement effective for the period set forth
in clause (ii) above, including (A) to respond to the comments of the SEC, if
any, (B) as may be required by the registration form utilized by RealNetworks
for such Registration Statement or by the instructions applicable to such
registration form, (C) as may be required by the Securities Act or the rules and
regulations thereunder, (D) as may be required in connection with a Takedown
Offering or (E) as may be reasonably requested in writing by MTVN or any
Underwriter for MTVN. RealNetworks agrees, at least ten days before filing with
the SEC a Registration Statement or prospectus and at least two days before
filing with the SEC any amendments or supplements thereto, to furnish to the
Underwriters, if any, to MTVN, and to one counsel selected by MTVN, copies of
all such documents proposed to be filed, which documents shall be subject to the
review and reasonable comments of such Persons.
     (d) In the event an offering of shares of Registrable Securities (including
in connection with any Takedown Offering) involves one or more Underwriters,
MTVN will select the lead bookrunning Underwriter and any additional
Underwriters in connection with the offering, subject to the reasonable approval
of RealNetworks.
     (e) Notwithstanding the foregoing provisions of this Section 2.01, MTVN may
not request a Demand Registration or deliver a Takedown Request during a period
commencing upon filing (or earlier, but not more than 30 days prior to such
filing upon notice by RealNetworks to MTVN that it so intends to file) a
Registration Statement for Equity Securities of RealNetworks (for its own
account or for any other security holder) and ending (i) 90 days after such
Registration Statement is declared effective by the SEC (or becomes
automatically effective) or up to 180 days in the case of an underwriting if and
to the extent requested by the lead underwriter, (ii) upon the withdrawal of
such Registration Statement or (iii) 30 days after such notice if no such
Registration Statement has been filed within such 30-day period, whichever
occurs first; provided the foregoing limitation will not apply if MTVN was not
given the opportunity, in violation of Section 2.01(a) or 2.02, to include its
Registrable Securities in the Registration Statement described in this
Section 2.01(e); and, provided, further, that in no event will MTVN be
restricted hereunder for more than 180 days in any 12-month period (including,
for purposes hereof, restrictions under Section 2.10).
     (f) MTVN will be permitted to rescind a Demand Registration or Takedown
Request or remove any Registrable Securities held by it from any Demand
Registration or Takedown Request (so long as, in the case of a Demand
Registration, after such removal it would still constitute a Demand
Registration) at any time; provided that if MTVN rescinds a Demand Registration,
such Demand Registration will



--------------------------------------------------------------------------------



 



11

nonetheless count as a Demand Registration for purposes of determining when
future Demand Registrations can be requested by MTVN pursuant to this
Section 2.01, unless MTVN reimburses RealNetworks for all expenses incurred by
RealNetworks in connection with such Demand Registration.
     SECTION 2.02. Piggyback Registration. If RealNetworks proposes to file a
Registration Statement under the Securities Act, or consummate a Takedown
Offering, with respect to an offering of Equity Securities of RealNetworks for
(a) RealNetworks’ own account (other than a Registration Statement on Form S-4
or S-8 (or any substitute form that may be adopted by the SEC)) or (b) the
account of any holders of Equity Securities of RealNetworks (other than MTVN)
pursuant to a demand registration request or takedown request delivered by such
holders, then RealNetworks will give written notice of such proposed filing or
Takedown Offering to MTVN as soon as practicable (but in no event less than
20 days before the anticipated filing date), and upon the written request, given
within 15 days after delivery of any such notice by RealNetworks, of MTVN to
include in such registration or Takedown Offering, as applicable, Registrable
Securities (which request shall specify the number of Registrable Securities
proposed to be included in such registration or Takedown Offering, as
applicable), RealNetworks will cause all such Registrable Securities to be
included in such registration or Takedown Offering, as applicable, on the same
terms and conditions as RealNetworks’ or such holder’s Equity Securities of
RealNetworks (a “Piggyback Registration”); provided, however, that if at any
time after giving written notice of such proposed filing or Takedown Offering,
as applicable, and prior to the effective date of the Registration Statement
filed in connection with such registration, or the consummation of such Takedown
Offering, as applicable, RealNetworks shall determine for any reason not to
proceed with the proposed registration or disposition, as applicable, of the
securities, RealNetworks may, at its election, give written notice of such
determination to MTVN and, thereupon, will be relieved of its obligation to
register any Registrable Securities in connection with such registration, or
dispose of any Registrable Securities in connection with such Takedown Offering,
as applicable. RealNetworks will control the determination of the form of any
offering contemplated by this Section 2.02, including whether any such offering
will be in the form of an underwritten offering and, if any such offering is in
the form of an underwritten offering, RealNetworks will select the lead
Underwriter and any additional Underwriters in connection with such offering.
RealNetworks will use its commercially reasonable efforts to cause any such
Registration Statement to be effective for at least 90 days.
     SECTION 2.03. Reduction of Offering. Notwithstanding anything contained
herein, if the lead Underwriter of an underwritten offering described in
Section 2.01 or Section 2.02 advises RealNetworks in writing that the number of
Equity Securities of RealNetworks (including any Registrable Securities) that
RealNetworks, MTVN and any other Persons intend to include in any Registration
Statement or dispose of pursuant to any Takedown Offering is such that the
success of any such offering would be materially and adversely affected,
including the price at which the securities can be sold, then the number of
Equity Securities of RealNetworks to be included in the Registration Statement,
or disposed of pursuant to such Takedown Offering, as applicable, for the
account of RealNetworks, MTVN and any other Persons will be



--------------------------------------------------------------------------------



 



12

reduced pro rata to the extent necessary to reduce the total amount of
securities to be included in any such Registration Statement, or disposed of
pursuant to such Takedown Offering, as applicable, to the amount recommended by
such lead Underwriter; provided that (a) priority in the case of a Demand
Registration or Takedown Offering pursuant to Section 2.01 will be (i) first,
the Registrable Securities requested to be included in the Registration
Statement, or disposed of pursuant to the Takedown Offering, as applicable, for
the account of MTVN and its Affiliates, (ii) second, securities initially
proposed to be offered by RealNetworks for its own account and (iii) third, pro
rata among any other securities of RealNetworks requested to be registered, or
disposed of, as applicable, by the holders thereof pursuant to a contractual
right so that the total number of registrable securities to be included in any
such offering for the account of all such Persons will not exceed the number
recommended by such lead Underwriter; (b) priority in the case of a Piggyback
Registration initiated by RealNetworks for its own account pursuant to
Section 2.02 will be (i) first, securities initially proposed to be offered by
RealNetworks for its own account, and (ii) second, pro rata among the
Registrable Securities requested to be included in the Registration Statement,
or disposed of pursuant to the Takedown Offering, as applicable, for the account
of MTVN and its Affiliates, and any other securities of RealNetworks requested
to be registered, or disposed of, as applicable, pursuant to a contractual right
so that the total number of registrable securities to be included in any such
offering for the account of all such Persons will not exceed the number
recommended by such lead Underwriter; and (c) priority with respect to inclusion
of securities in a Registration Statement or Takedown Offering, as applicable,
initiated by RealNetworks for the account of holders other than MTVN pursuant to
registration rights afforded such holders will be (i) first, pro rata among
securities offered for the account of such holders so that the total number of
registrable securities to be included in any such offering for the account of
all such Persons will not exceed the number recommended by such lead
Underwriter, (ii) second, securities offered by RealNetworks for its own
account, and (iii) third, pro rata among the Registrable Securities requested to
be included in the Registration Statement, or disposed of pursuant to the
Takedown Offering, for the account of MTVN, and any other securities of
RealNetworks requested to be registered pursuant to a contractual right so that
the total number of registrable securities to be included in any such offering
for the account of all such Persons will not exceed the number recommended by
such lead Underwriter.
     SECTION 2.04. Registration Procedures. (a)  Subject to the provisions of
Section 2.01 hereof, in connection with the registration of the sale of
Registrable Securities or any Takedown Offering hereunder, RealNetworks will as
promptly as reasonably practicable:
     (i) furnish to MTVN without charge, if requested, prior to the filing of a
Registration Statement, copies of such Registration Statement as it is proposed
to be filed, and thereafter such number of copies of such Registration
Statement, each amendment and supplement thereto (in each case including all
exhibits thereto and documents incorporated by reference therein), the
prospectus included in such Registration Statement (including each preliminary
prospectus), copies of any and all transmittal letters or other correspondence
with the SEC relating to such Registration



--------------------------------------------------------------------------------



 



13

Statement and such other documents in such quantities as MTVN may reasonably
request from time to time in order to facilitate the disposition of such
Registrable Securities (including in connection with any Takedown Offering);
     (ii) use its commercially reasonable efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as MTVN reasonably requests and do any and all other acts and
things as may be reasonably necessary or advisable to enable MTVN to consummate
the disposition of such Registrable Securities in such jurisdictions (including
in connection with any Takedown Offering); provided that RealNetworks will not
be required to (x) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this Section 2.04(a)(ii),
(y) subject itself to taxation in any such jurisdiction or (z) consent to
general service of process in any such jurisdiction;
     (iii) notify MTVN at any time when a prospectus relating to Registrable
Securities is required to be delivered under the Securities Act, of the
happening of any event as a result of which the prospectus included in a
Registration Statement or amendment or supplement relating to such Registrable
Securities contains an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, and RealNetworks will promptly prepare and file with the SEC a
supplement or amendment to such prospectus and Registration Statement (and
comply with the applicable provisions of Rules 424, 430A and 430B under the
Securities Act) in a timely manner so that, as thereafter delivered to the
purchasers of the Registrable Securities, such prospectus and Registration
Statement will not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;
     (iv) advise the Underwriter, if any, and MTVN promptly and, if requested by
such Persons, confirm such advice in writing, of the issuance by the SEC of any
stop order suspending the effectiveness of the Registration Statement under the
Securities Act or of the suspension by any state securities commission of the
qualification of the Registrable Securities for offering or sale in any
jurisdiction, or the initiation of any proceeding for any of the preceding
purposes. If at any time the SEC shall issue any stop order suspending the
effectiveness of the Registration Statement, or any state securities commission
or other regulatory authority shall issue an order suspending the qualification
or exemption from qualification of the Registrable Securities under state
securities or blue sky laws, RealNetworks shall use its commercially reasonable
efforts to obtain the withdrawal or lifting of such order at the earliest
possible time;



--------------------------------------------------------------------------------



 



14

     (v) use its commercially reasonable efforts to cause such Registrable
Securities to be registered with or approved by such other Governmental Entities
as may be necessary by virtue of the business and operations of RealNetworks to
enable MTVN to consummate the disposition of such Registrable Securities
(including in connection with any Takedown Offering); provided that RealNetworks
will not be required to (x) qualify generally to do business in any jurisdiction
where it would not otherwise be required to qualify but for this
Section 2.04(a)(v), (y) subject itself to taxation in any such jurisdiction or
(z) consent to general service of process in any such jurisdiction;
     (vi) enter into agreements and use commercially reasonable efforts to take
such other actions as are reasonably requested by MTVN in order to expedite or
facilitate the disposition of such Registrable Securities (including in
connection with any Takedown Offering), including preparing for and
participating in, such number of road shows and all such other customary selling
efforts as the Underwriters reasonably request in order to expedite or
facilitate such disposition;
     (vii) make available for inspection by MTVN, any Underwriter participating
in any disposition of such Registrable Securities (including in any Takedown
Offering), and any attorney for MTVN and the Underwriter and any accountant or
other agent retained by MTVN or any such Underwriter (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of RealNetworks (collectively, the “Records”) as will be
reasonably necessary to enable them to conduct customary due diligence with
respect to RealNetworks and the related Registration Statement and prospectus,
and cause the Representatives of RealNetworks and its Subsidiaries to supply all
information reasonably requested by any such Inspector in connection with such
disposition; provided that (x) Records and information obtained hereunder will
be used by such Inspector only to conduct such due diligence, and (y) Records or
information that RealNetworks determines, in good faith, to be confidential will
not be disclosed by such Inspector unless (A) the disclosure of such Records or
information is necessary to avoid or correct a material misstatement or omission
in a Registration Statement or related prospectus or (B) the release of such
Records or information is ordered pursuant to a subpoena or other order from a
court or Governmental Entity with competent jurisdiction;
     (viii) (1) cause RealNetworks’ Representatives to supply all information
reasonably requested by MTVN, or any Underwriter, attorney, accountant or agent
in connection with the Registration Statement or Takedown Offering pursuant to
the Registration Statement and (2) provide MTVN and its counsel with the
opportunity to participate in the preparation of such Registration Statement and
the related prospectus;



--------------------------------------------------------------------------------



 



15

     (ix) use its commercially reasonable efforts to obtain and deliver to each
Underwriter and, if consented to by the accountants referred to below, MTVN, a
comfort letter from the independent public accountants for RealNetworks (and
additional comfort letters from independent public accountants for any company
acquired by RealNetworks whose financial statements are included or incorporated
by reference in the Registration Statement) in customary form and covering such
matters of the type customarily covered by comfort letters as such Underwriter
and MTVN may reasonably request, including (x) that the financial statements
included or incorporated by reference in the Registration Statement or the
prospectus, or any amendment or supplement thereof, comply as to form in all
material respects with the applicable accounting requirements of the Securities
Act and (y) as to certain other financial information for the period ending no
more than five Business Days prior to the date of such letter; provided,
however, that if RealNetworks fails to obtain such comfort letter for any
Underwriter and the proposed offering is terminated, then such Demand
Registration will not count as a Demand Registration for purposes of determining
when future Demand Registrations can be requested by MTVN pursuant to
Section 2.01;
     (x) use its commercially reasonable efforts to obtain and deliver to each
Underwriter a 10b-5 statement and legal opinion from RealNetworks’ counsel in
customary form and covering such matters as are customarily covered by 10b-5
statements and legal opinions as such Underwriter may reasonably request,
including (1) that the Registration Statement relating to such Registrable
Securities has been declared effective (or become automatically effective) under
the Securities Act, (2) to the knowledge of such counsel, no stop order
suspending the effectiveness thereof has been issued and no proceedings for that
purpose have been instituted or are pending or contemplated under the Securities
Act, (3) RealNetworks is not an ineligible issuer within the meaning of Rule 405
under the Securities Act, (4) such Registration Statement, the related
prospectus and each amendment or supplement thereto comply as to form in all
material respects with the requirements of the Securities Act (except that such
counsel need not express any opinion as to financial information contained
therein) and (5) as of an applicable time identified by MTVN, the Registration
Statement, any related prospectus and the disclosure package (as identified by
MTVN or such Underwriter), do not contain any untrue statement of a material
fact or omission to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided, however, that if
RealNetworks fails to obtain such statement or opinion and the proposed offering
is terminated, then such Demand Registration will not count as a Demand
Registration for purposes of determining when future Demand Registrations can be
requested by MTVN pursuant to Section 2.01;



--------------------------------------------------------------------------------



 



16

     (xi) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC, and make generally available to its
security holders, within the required time period, an earnings statement
covering a period of 12 months, beginning with the first fiscal quarter after
the effective date of the Registration Statement relating to such Registrable
Securities (as the term “effective date” is defined in Rule 158(c) under the
Securities Act), which earnings statement will satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder or any successor
provisions thereto; and
     (xii) use its commercially reasonable efforts to cause such Registrable
Securities to be listed or quoted on NASDAQ and each other securities exchange
or national quotation system on which similar securities issued by RealNetworks
are listed or quoted.
     (b) In connection with the Registration Statement relating to such
Registrable Securities covering an underwritten offering (including any Takedown
Offering), RealNetworks and MTVN agree to enter into a written agreement with
each Underwriter selected in the manner herein provided in such form and
containing such provisions (including as to indemnification and contribution) as
are customary in the securities business for such an arrangement between such
Underwriter and companies of RealNetworks’ size and investment stature at the
time of the offering (it being understood that RealNetworks will not require
MTVN to make any representation, warranty or agreement in such agreement other
than with respect to MTVN, the ownership of MTVN’s securities being registered
and MTVN’s intended method of disposition). The representations and warranties
by, and the other agreements on the part of, RealNetworks to and for the benefit
of such Underwriter in such written agreement with such Underwriter will also be
made to and for the benefit of MTVN. In the event that any condition to the
obligations under any such written agreement with such Underwriter are not met
or waived in connection with a Demand Registration, and such failure to be met
or waived is not attributable to the fault of MTVN but is attributable to the
failure of any condition relating to RealNetworks, the delivery of documents,
certificates, lock-up agreements, opinions or comfort letters on behalf of
RealNetworks, “market out” conditions, listing or quotation of the Registrable
Securities, regulatory approvals, legal or regulatory restraints or tax matters,
and the proposed offering is terminated as a result thereof, such Demand
Registration will not be deemed to have been utilized.
     SECTION 2.05. Information and Developments. (a) RealNetworks may require
MTVN to furnish to RealNetworks such information regarding MTVN or the
distribution of such Registrable Securities as RealNetworks may from time to
time reasonably request in writing, in each case only as required by the
Securities Act or the rules and regulations thereunder or under state securities
or blue sky laws.
     (b) MTVN agrees that, upon receipt of any notice from RealNetworks of the
happening of any event of the kind described in Section 2.04(a)(iii) hereof or a
condition described in Section 2.06 hereof, MTVN will forthwith discontinue
disposition of such Registrable Securities pursuant to the Registration
Statement covering the sale of



--------------------------------------------------------------------------------



 



17

such Registrable Securities, or Takedown Offering, until MTVN’s receipt of the
copies of the supplemented or amended prospectus contemplated by
Section 2.04(a)(iii) hereof or notice from RealNetworks of the termination of
the Deferral Period.
     SECTION 2.06. Black-out Period. RealNetworks’ obligations to file or
maintain the effectiveness of a Registration Statement pursuant to Section 2.01
and Section 2.02 hereof will be suspended if compliance with such obligations
would require RealNetworks to disclose a material financing, acquisition,
disposition or other similar corporate development or other materially adverse
nonpublic information concerning RealNetworks, in each case which RealNetworks
is not otherwise required to disclose at such time, and the Board has reasonably
determined that such disclosure would be significantly disadvantageous to
RealNetworks, in which case RealNetworks shall furnish to MTVN a resolution of
the Board stating that RealNetworks is delaying compliance with such obligations
pursuant to this Section 2.06 and setting forth in reasonable detail the
reasons, subject to any confidentiality obligations; provided that any such
suspension will not exceed 120 days and all such suspensions will not exceed
180 days in any 12-month period (the “Deferral Period”). RealNetworks will
promptly give MTVN written notice of any such suspension containing the
approximate length of the anticipated delay, and RealNetworks will notify MTVN
upon the termination of the Deferral Period.
     SECTION 2.07. Registration Expenses. All fees and expenses incident to
RealNetworks’ performance of or compliance with the obligations of this
Article II, including all fees and expenses of compliance with securities or
blue sky laws (including reasonable fees and disbursements of counsel for any
Underwriters in connection with blue sky qualifications of Registrable
Securities), printing expenses, messenger and delivery expenses of RealNetworks,
any registration or filing fees payable under any Federal or state securities or
blue sky laws, the fees and expenses incurred in connection with any listing or
quoting of the securities to be registered on any national securities exchange
or automated quotation system, fees of the National Association of Securities
Dealers, Inc., fees and disbursements of counsel for RealNetworks, fees of its
independent certified public accountants and any other public accountants who
are required to deliver comfort letters (including the expenses required by or
incident to such performance), transfer taxes, fees of transfer agents and
registrars, costs of insurance, reasonable fees and expenses of one counsel (in
addition to any local counsel) for MTVN and the fees and expenses of other
Persons retained by RealNetworks, and any fees and expenses incurred in
connection with a Takedown Offering, will be borne by RealNetworks. MTVN will
bear and pay any underwriting discounts and commissions applicable to
Registrable Securities offered for its account pursuant to any Registration
Statement (including in connection with any Takedown Offering).
     SECTION 2.08. Indemnification; Contribution. (a) In connection with any
registration of Registrable Securities or Takedown Offering pursuant to
Section 2.01 or Section 2.02 hereof, RealNetworks agrees to indemnify and hold
harmless, to the fullest extent permitted by Law, MTVN, its Affiliates,
directors, officers and stockholders and each Person who controls MTVN within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act (collectively, the “Indemnified Persons”) against any and all
losses, claims, damages, liabilities and



--------------------------------------------------------------------------------



 



18

expenses, joint or several (including reasonable attorneys’ fees) caused by any
untrue or alleged untrue statement of material fact contained in any part of any
Registration Statement, any preliminary or final prospectus used in connection
with the Registrable Securities or any Issuer FWP, or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of a prospectus, in the
light of the circumstances under which they were made) not misleading; provided
that RealNetworks will not be required to indemnify any Indemnified Persons for
any losses, claims, damages, liabilities or expenses resulting from any such
untrue statement or omission if such untrue statement or omission was made in
reliance on and in conformity with any information with respect to any
Indemnified Person furnished to RealNetworks in writing by MTVN expressly for
use therein. In connection with an underwritten offering (including any Takedown
Offering), RealNetworks will indemnify each Underwriter, the officers and
directors of such Underwriter, and each Person who controls such Underwriter
(within the meaning of either the Securities Act or the Exchange Act) to the
same extent as provided above with respect to the indemnification of MTVN;
provided that such Underwriter agrees to indemnify RealNetworks to the same
extent as provided below with respect to the indemnification of RealNetworks by
MTVN.
     (b) In connection with any Registration Statement, preliminary or final
prospectus or Issuer FWP, MTVN agrees to indemnify RealNetworks, the Directors,
its officers who sign such Registration Statement and each Person, if any, who
controls RealNetworks (within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act) to the same extent as the foregoing
indemnity from RealNetworks to MTVN, but only with respect to information with
respect to any Indemnified Person furnished to RealNetworks in writing by MTVN
expressly for use in such Registration Statement, preliminary or final
prospectus, or Issuer FWP.
     (c) In case any proceeding (including any governmental investigation) will
be instituted involving any Person in respect of which indemnity may be sought
pursuant to Section 2.08(a) or (b), such Person (hereinafter called the
“indemnified party”) will promptly notify the Person against whom such indemnity
may be sought (hereinafter called the “indemnifying party”) in writing and the
indemnifying party, upon request of the indemnified party, will retain counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party and will pay the fees and disbursements of such counsel related to such
proceeding; provided that failure to so notify an indemnifying party shall not
relieve it from any liability which it may have hereunder, except to the extent
that the indemnifying party is materially prejudiced by such failure to give
notice. In any such proceeding, any indemnified party will have the right to
retain its own counsel, but the fees and expenses of such counsel will be at the
expense of such indemnified party unless (i) the indemnifying party and the
indemnified party will have mutually agreed to the retention of such counsel or
(ii) the named parties to any such proceeding (including any impleaded parties)
include both the indemnifying party and the indemnified party and the
indemnified party will have been advised in writing by counsel that
representation of both parties by the same counsel would be inappropriate due to
actual or potential conflicting interests between them. It is understood that
the indemnifying party will not, in connection with any proceeding or



--------------------------------------------------------------------------------



 



19

related proceedings in the same jurisdiction, be liable for the reasonable fees
and expenses of more than one separate firm of attorneys (in addition to any
local counsel) at any time for all such indemnified parties, and that all such
reasonable fees and expenses will be reimbursed as they are incurred. In the
case of the retention of any such separate firm for the indemnified parties,
such firm will be designated in writing by the indemnified parties. The
indemnifying party will not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there has been a final judgment for the plaintiff, the indemnifying party agrees
to indemnify the indemnified party from and against any loss or liability by
reason of such settlement or judgment. Notwithstanding the foregoing sentence,
if at any time an indemnified party will have requested an indemnifying party to
reimburse the indemnified party for reasonable fees and expenses of counsel as
contemplated by the third sentence of this Section 2.08(c), the indemnifying
party agrees that it will be liable for any settlement of any proceeding
effected without its written consent if (i) such settlement is entered into more
than 15 days after receipt by such indemnifying party of the aforesaid request
and (ii) such indemnifying party will not have reimbursed the indemnified party
in accordance with such request or reasonably objected in writing, on the basis
of the standards set forth herein, to the propriety of such reimbursement prior
to the date of such settlement. No indemnifying party will, without the prior
written consent of the indemnified party, effect any settlement of any pending
or threatened proceeding in respect of which any indemnified party is or could
have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement is of a claim for monetary damages
only, such claim has been settled by the payment of money only and such
settlement includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such proceeding.
     (d) If the indemnification provided for in this Section 2.08 from the
indemnifying party is unavailable to an indemnified party hereunder in respect
of any losses, claims, damages, liabilities or expenses referred to in this
Section 2.08, then the indemnifying party, in lieu of indemnifying such
indemnified party, will contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, liabilities or
expenses in such proportion as is appropriate to reflect the relative fault of
the indemnifying party and indemnified party in connection with the actions that
resulted in such losses, claims, damages, liabilities or expenses, as well as
any other relevant equitable considerations. The relative fault of such
indemnifying party and indemnified party will be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, has been made by, or relates to information supplied by,
such indemnifying party or indemnified party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action. The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above will be deemed to include,
subject to the limitations set forth in Section 2.08(c), any legal or other fees
or expenses reasonably incurred by such party in connection with any
investigation or proceeding.
     (e) The parties agree that it would not be just and equitable if
contribution pursuant to Section 2.08(d) were determined by pro rata allocation
or by any other



--------------------------------------------------------------------------------



 



20

method of allocation that does not take into account the equitable
considerations referred to in Section 2.08(d). No Person guilty of “fraudulent
misrepresentation” (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.
     (f) Notwithstanding the provisions of this Section 2.08, MTVN shall not be
required to make any indemnification or contribution payment, in the aggregate,
in any amount in excess of the amount of the net proceeds received by MTVN with
respect to the Registrable Securities.
     (g) If indemnification is available under this Section 2.08, the
indemnifying party will indemnify each indemnified party to the full extent
provided in Sections 2.08(a) and (b) without regard to the relative fault of
said indemnifying party or indemnified party or any other equitable
consideration provided for in Section 2.08(d) or (e).
     SECTION 2.09. Rule 144. For so long as RealNetworks is subject to the
requirements of Section 13, 14 or 15(d) of the Securities Act, RealNetworks
agrees that it will timely file the reports required to be filed by it under the
Securities Act and the Exchange Act and the rules and regulations adopted by the
SEC thereunder and it will take such further action as MTVN reasonably may
request, all to the extent required from time to time to enable MTVN to sell
Registrable Securities within the limitation of the exemptions provided by
(a) Rule 144 under the Securities Act, as such rule may be amended from time to
time, or (b) any similar rule or regulation hereafter adopted by the SEC. Upon
the request of MTVN, RealNetworks will deliver to MTVN a written statement as to
whether it has complied with such requirements.
     SECTION 2.10. Lock-Up. If and to the extent requested by the lead
Underwriter of an underwritten offering of Registrable Securities (including any
Takedown Offering), RealNetworks and MTVN agree not to effect, and to cause
their respective Affiliates not to effect, except as part of such registration,
any offer, sale, pledge, transfer or other distribution or disposition or any
agreement with respect to the foregoing, of the issue being registered or
offered, as applicable, or of a similar security of RealNetworks, or any
securities into which such Registrable Securities are convertible, or any
securities convertible into, or exchangeable or exercisable for, such
Registrable Securities, including a sale pursuant to Rule 144 under the
Securities Act, during a period of up to seven days prior to, and during a
period of up to 120 days after, the effective date of such registration, or the
date of consummation of such Takedown Offering, as applicable, as reasonably
requested by the lead Underwriter; provided that in no event will MTVN be
restricted hereunder for more than 180 days in any 12-month period (including,
for purposes hereof, restrictions under Section 2.01(e)). The lead Underwriter
shall give RealNetworks and MTVN prior notice of any such request.
     SECTION 2.11. Other Registration Rights. RealNetworks has not granted and
will not grant to any third party any registration rights more favorable than or
inconsistent with any of those contained herein, so long as any of the
registration rights under this Agreement remain in effect.





--------------------------------------------------------------------------------



 



21
ARTICLE III
Access to Information
     SECTION 3.01. Access to Information. So long as MTVN’s Outstanding
Percentage Interest is at least 10%, upon reasonable prior written notice
(i) RealNetworks shall provide MTVN with reasonable access to the senior
executive team of RealNetworks; provided that such senior executives shall not
be required to provide MTVN with any material non-public information in any such
meeting, (ii) RealNetworks shall furnish MTVN with financial, operating and
other data and information of RealNetworks and its Subsidiaries as MTVN may from
time to time reasonably request in writing consistent with its duty to provide
such information to shareholders in general and (iii) RealNetworks will, and
will cause its Subsidiaries and the Representatives of RealNetworks and its
Subsidiaries to, afford MTVN and its Representatives reasonable access,
consistent with applicable Law, to its and its Subsidiaries’ Representatives,
and to the books and records of RealNetworks and its Subsidiaries. Neither
RealNetworks nor its Subsidiaries shall be required to provide access to or to
disclose information where such access or disclosure would jeopardize the
attorney-client privilege of RealNetworks or its Subsidiaries or contravene any
Law (including antitrust laws). MTVN agrees, and will cause its Representatives
to agree, to keep all such information confidential, except to the extent
required by law or to the extent such information otherwise is or becomes
publicly available. To the extent that MTVN is provided with material non-public
information by any such member of the senior executive team of RealNetworks in
any such meeting referenced in clause (i) above, MTVN acknowledges (A) that MTVN
has received a copy of RealNetworks’ Policy on Avoidance of Insider Trading that
is in effect as of the date hereof and (B) that applicable securities laws
restrict trading on the basis of material non-public information.
ARTICLE IV
Standstill
     SECTION 4.01. Standstill. MTVN covenants and agrees with RealNetworks that,
for a period of three years or for such period as MTVN’s Outstanding Percentage
Interest is at least 5%, whichever is shorter, from the effectiveness of this
Agreement, MTVN shall not, and it will cause its Affiliates not to, directly or
indirectly, alone or in concert with others, unless authorized by the chief
executive officer of RealNetworks or by a resolution of a majority of the
Directors,
     (a) publicly propose, or participate in a Group with any other Person who
has publicly proposed, any Business Combination;
     (b) acquire, offer or propose to acquire, solicit an offer to sell or agree
to acquire, by purchase or otherwise, any Beneficial Ownership of any voting
securities of RealNetworks or rights, warrants or options to acquire, or
securities convertible into or exchangeable for, any voting securities of
RealNetworks, except as contemplated by this Agreement, the LLC Agreement or any
transaction to which RealNetworks is a party;



--------------------------------------------------------------------------------



 



22

     (c) make, or in any way participate in, any “solicitation” of “proxies” to
vote (as such terms are used in the proxy rules of the SEC promulgated pursuant
to Section 14 of the Exchange Act) any voting securities of RealNetworks;
     (d) form, join or any way participate in a “group” within the meaning of
Section 13(d)(3) of the Exchange Act with respect to any voting securities of
RealNetworks;
     (e) arrange, or in any way participate, directly or indirectly, in any
financing for the purchase of any voting securities of RealNetworks or any
securities convertible into or exchangeable or exercisable for any voting
securities or assets of RealNetworks, except for such assets as are then being
offered for sale by RealNetworks or any of its Affiliates;
     (f) otherwise seek to propose to the RealNetworks or any of its
stockholders any Business Combination or otherwise seek to control or change the
management or board of directors of RealNetworks or nominate any person as a
director who is not nominated by the then incumbent directors, or propose any
matter to be voted upon by the stockholders of RealNetworks, except as
contemplated by this Agreement;
     (g) make any request or proposal to amend, waive or terminate any provision
of this Section 4.01; or
     (h) take any action that might result in RealNetworks having to make a
public announcement regarding any of the matters referred to in clauses
(a) through (g) of this Section 4.01, or announce an intention to do, or enter
into any arrangement or understanding or discussions with others to do, any of
the actions restricted or prohibited under such clauses (a) through (g) of this
Section 4.01.
     SECTION 4.02. Exceptions to Standstill. MTVN shall not be subject to any of
the restrictions set forth in Section 4.01 if (a) the Board determines to
solicit bids for the acquisition of RealNetworks, (b) the Board shall have
recommended in favor of or shall have entered into a definitive agreement
providing for any Business Combination except that references to 20% of any
class of Equity Securities of RealNetworks or any resulting parent company of
RealNetworks in the definition thereof shall be changed to the greater of
(A) 35% of the Voting Stock of RealNetworks or any resulting parent company of
RealNetworks and (B) one share more than the number of shares of Voting Stock of
RealNetworks or any resulting parent company of RealNetworks then Beneficially
Owned by Robert Glaser, for purposes hereof, (c) any Person or Group (other than
MTVN or any Group that includes MTVN), at any point in time, acquires, has
acquired or otherwise has Beneficial Ownership of the greater of (A) 35% of the
Voting Stock of RealNetworks or any resulting parent company of RealNetworks and
(B) one share more than the number of shares of Voting Stock of RealNetworks or
any resulting parent company of RealNetworks then Beneficially Owned by Robert
Glaser or (d) any Person (other than MTVN or its Affiliates) commences a “going
private” transaction subject to Rule 13e-3 under Section 13(e) of the Exchange
Act involving RealNetworks.



--------------------------------------------------------------------------------



 



23

For purposes of this Article IV, neither RealNetworks nor Robert Glaser shall be
deemed to be an Affiliate of MTVN or part of a Group with MTVN or any of its
Affiliates.
     SECTION 4.03. Fiduciary Duties. Notwithstanding anything herein to the
contrary, nothing in this Article IV shall in any way restrict a designee of
MTVN, should such a designee ever ascend to the Board, in his or her capacity as
a Director or Board committee member from complying with his or her fiduciary
duties in such capacity (including voting as a Director or Board committee
member) as he or she may determine.
ARTICLE V
Transfer Restrictions
     SECTION 5.01. Restrictions on Transfer. Without the consent of
RealNetworks, MTVN agrees that (i) in any 10 consecutive Trading Day period it
shall not Transfer an amount of Common Stock and/or Non-Voting Equity in excess
of one percent of the aggregate number of shares of Common Stock and Non-Voting
Equity outstanding on the first day of such 10 consecutive Trading Day period
and (ii) in any three-month period it shall not Transfer an amount of Common
Stock and/or Non-Voting Equity in excess of the greater of (x) one percent of
the aggregate number of shares of Common Stock and Non-Voting Equity outstanding
on the first day of such three-month period and (y) the average weekly trading
volume of the Common Stock during the four weeks preceding the first day of such
three-month period; provided that the foregoing shall not apply to any Transfer:
     (a) to RealNetworks or any of its Affiliates;
     (b) to any Permitted Transferee, so long as such Permitted Transferee
agrees to be bound by the terms of this Agreement (if not already bound hereby);
     (c) in connection with an underwritten offering pursuant to the
registration rights provisions of Article II;
     (d) pursuant to a bona fide third party tender offer or exchange offer; or
     (e) arising as a result of a merger, consolidation, binding share exchange
or similar transaction involving RealNetworks.
ARTICLE VI
Miscellaneous
     SECTION 6.01. Effectiveness and Termination. (a) This Agreement will become
effective upon the closing of a put/call pursuant to Section 10.03 of the LLC
Agreement in which Common Stock or Non-Voting Equity is issued or delivered to
MTVN or its Affiliates.



--------------------------------------------------------------------------------



 



24

     (b) This Agreement shall terminate at such time as MTVN’s Outstanding
Percentage Interest is less than 5%.
     SECTION 6.02. Interpretation. When a reference is made in this Agreement to
an Article, a Section, a Subsection or a Schedule, such reference will be to an
Article, a Section, a Subsection or a Schedule of this Agreement unless
otherwise indicated. The headings contained in this Agreement are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Agreement. Whenever the words “include”, “includes” or “including” are used
in this Agreement, they will be deemed to be followed by the words “without
limitation”. The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement will refer to this Agreement as a whole and
not to any particular provision of this Agreement. The words “date hereof” will
refer to the date of this Agreement. The term “or” is not exclusive. The word
“extent” in the phrase “to the extent” will mean the degree to which a subject
or other thing extends, and such phrase will not mean simply “if”. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms. Any agreement or instrument defined or
referred to herein or in any agreement or instrument that is referred to herein
means such agreement or instrument as from time to time amended, modified or
supplemented. References to a Person are also to its permitted successors and
assigns.
     SECTION 6.03. Adjustments. References to numbers of shares and to sums of
money contained herein will be adjusted to account for any reclassification,
exchange, substitution, combination, stock split or reverse stock split of the
shares.
     SECTION 6.04. Commercially Reasonable Efforts; Further Actions. The parties
hereto each will use all commercially reasonable efforts to take or cause to be
taken all action and to do or cause to be done all things necessary, proper or
advisable under applicable Laws and regulations to consummate and make effective
the transactions contemplated by this Agreement as promptly as practicable.
     SECTION 6.05. Consents. The parties hereto will cooperate with each other
in filing any necessary applications, reports or other documents with, giving
any notices to, and seeking any consents from, all regulatory bodies,
Governmental Entities and all third parties as may be required in connection
with the consummation of the transactions contemplated by this Agreement.
     SECTION 6.06. Notices. Except as otherwise expressly provided in this
Agreement, all notices, requests and other communications to any party hereunder
shall be in writing (including a facsimile or similar writing) and shall be
given to such party at the address or facsimile number set forth for such party
below or as such party shall hereafter specify for the purpose by notice to the
other parties. Each such notice, request or other communication shall be
effective (i) if given by facsimile, at the time such facsimile is transmitted
and the appropriate confirmation is received (or, if such time is not during a
Business Day, at the beginning of the next such Business Day), (ii) if given by
mail, five Business Days (or, (x) if by overnight courier, one Business Day, or
(y) if to an address outside the United States, seven Business Days) after such
communication is



--------------------------------------------------------------------------------



 



25

deposited in the mails with first-class postage prepaid, addressed as aforesaid,
or (iii) if given by any other means, when delivered at the address specified
pursuant to this Section 6.06.
     (a) if to RealNetworks:
2601 Elliott Avenue
Suite 1000
Seattle, WA 98121
Phone: 206-674-2700
Attention: Robert Kimball, Senior Vice President, Legal and
Business Affairs, and General Counsel
     with copies to:
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Fax: 212-310-8677
Phone: 212-310-8362
Email: ted.waksman@weil.com
Attention: Ted S. Waksman, Esq.
RealNetworks, Inc.
519 Eighth Avenue
New York, New York 10018
Fax: 212 391-9566
Phone: 212 710-0211
Email: dnemo@real.com
Attention: Dan Nemo, Vice President
     (b) if to MTVN:
1515 Broadway
New York, NY 10036
Fax: 212-258-6099
Phone: 212-258-6070
Email: michael.fricklas@viacom.com
Attention: Michael D. Fricklas, Esq.



--------------------------------------------------------------------------------



 



26

     with a copy to:
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019
Fax: 212-474-3700
Phone: 212-474-1000
Email: fsaeed@cravath.com
Attention: Faiza J. Saeed, Esq.
     SECTION 6.07. No Third Party Beneficiaries. This Agreement shall be binding
upon and inure to the benefit of all the parties hereto and their successors and
assigns, and their legal representatives. No party may assign this Agreement or
any of its rights, interests or obligations. Except for the provisions of
Article II, this Agreement is not intended to confer any rights or remedies
hereunder upon, and shall not be enforceable by, any Person other than the
parties hereto.
     SECTION 6.08. Waiver. No failure by any party to insist upon the strict
performance of any covenant, agreement, term or condition of this Agreement or
to exercise any right or remedy consequent upon a breach of such or any other
covenant, agreement, term or condition shall operate as a waiver of such or any
other covenant, agreement, term or condition of this Agreement. Any party by
notice given in accordance with Section 6.06 may, but shall not be under any
obligation to, waive any of its rights or conditions to its obligations
hereunder, or any duty, obligation or covenant of any other party. No waiver
shall affect or alter the remainder of this Agreement but each and every
covenant, agreement, term and condition hereof shall continue in full force and
effect with respect to any other then existing or subsequent breach. The rights
and remedies provided by this Agreement are cumulative and the exercise of any
one right or remedy by any party shall not preclude or waive its right to
exercise any or all other rights or remedies.
     SECTION 6.09. Integration. This Agreement and the Transaction Documents (as
defined in the Transaction, Contribution and Purchase Agreement dated as of
August 20, 2007, among MTVN Parent, DMS Holdco Inc., RealNetworks, RealNetworks
Digital Music of California, Inc. and Rhapsody America LLC) and all other
written agreements contemporaneously entered into herewith by the parties
constitute the entire agreement among the parties hereto pertaining to the
subject matter hereof and supersede all prior agreements and understandings of
the parties in connection herewith, and no covenant, representation or condition
not expressed in this Agreement shall affect, or be effective to interpret,
change or restrict, the express provisions of this Agreement.
     SECTION 6.10. Headings. The titles of Articles and Sections of this
Agreement are for convenience only and shall not be interpreted to limit or
amplify the provisions of this Agreement.



--------------------------------------------------------------------------------



 



27

     SECTION 6.11. Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties.
     SECTION 6.12. Severability. Each provision of this Agreement shall be
considered separable and if for any reason any provision or provisions hereof
are determined to be invalid and contrary to any existing or future Law, such
invalidity shall not impair the operation of or affect those portions of this
Agreement which are valid; provided, however, that in such case the parties
hereto shall endeavor to amend or modify this Agreement to achieve to the extent
reasonably practicable the purpose of the invalid provision.
     SECTION 6.13. Amendments and Modifications. This Agreement may be amended
or modified at any time and from time to time with the written consent of each
party hereto.
     SECTION 6.14. Applicable Law. This Agreement shall be governed by and
construed in accordance with the Laws of the State of New York without giving
effect to the conflicts of law principles thereof.
     SECTION 6.15. Dispute Resolution. Any and all disputes arising out of or
relating to any aspect of this Agreement shall be resolved pursuant to the
provisions set forth in Schedule I.
     SECTION 6.16. Waiver of Jury Trial. Each of the parties to this Agreement
irrevocably waives any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated by
this Agreement.
     SECTION 6.17. Absence of Presumption. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement and, in the event of
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointed by such parties and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement.
     SECTION 6.18. Expenses. Except as otherwise provided in Article II, each of
MTVN and RealNetworks shall be responsible for its own expenses incurred in
connection with this Agreement.
     SECTION 6.19. Articles of Incorporation and By-Laws. RealNetworks shall
take or cause to be taken all lawful action necessary to ensure at all times
that the Articles of Incorporation, By-Laws and corporate governance policies
and guidelines of RealNetworks are not at any time inconsistent in any material
respect with the provisions of this Agreement.



--------------------------------------------------------------------------------



 



28

     SECTION 6.20. Change in Law. In the event any Law comes into force or
effect (including by amendment) which conflicts with the terms and conditions of
this Agreement, the parties will negotiate in good faith to revise this
Agreement to achieve the parties’ intention set forth herein to the greatest
extent possible.



--------------------------------------------------------------------------------



 



29

     IN WITNESS WHEREOF, the parties hereto have executed this Stockholder
Agreement as of the day and year first above written.

         
 
VIACOM INTERNATIONAL INC.,
 
       
 
  by   /s/ MICHAEL D. FRICKLAS
 
       
 
      Name: Michael D. Fricklas
 
      Title: Executive Vice President,
 
                General Counsel and Secretary



--------------------------------------------------------------------------------



 



30

         
 
REALNETWORKS, INC.
 
       
  
  by   /s/ ROBERT GLASER
 
       
 
      Name: Robert Glaser
 
      Title: Chief Executive Officer



--------------------------------------------------------------------------------



 



 

SCHEDULE I
DISPUTE RESOLUTION
Article I
Dispute Resolution. (a) Any and all disputes arising out of or relating to any
provision of this Agreement, except as set forth in paragraph (g), shall be
resolved exclusively pursuant to arbitration conducted in Seattle, Washington
and administered by JAMS or any successor entity thereto (“JAMS”), in accordance
with its Comprehensive Rules and Procedures (“JAMS Rules”) as modified by the
provisions herein. The arbitration shall be conducted by a panel of three (3)
arbitrators (the “panel”). Each party shall select one arbitrator (a “party
arbitrator”) and the two party arbitrators shall select a third arbitrator, who
will be the Chairperson. The persons considered for selection as arbitrators
hereunder shall not be limited to persons identified by JAMS. All three
arbitrators shall be neutral and independent of the appointing party. There
shall be no ex parte communications with the party arbitrators after the first
organizational meeting. The confidentiality of all proceedings related to any
arbitration shall be strictly maintained, as shall the confidentiality of any
documents, deposition testimony, or other information exchanged in relation to
the arbitration proceedings (except as information may be required in any
judicial proceeding brought to enforce these arbitration provisions or any award
rendered hereunder).
(b) Without limiting the generality of paragraph (a), it is understood that this
Article does not apply to any disputes concerning intellectual property rights,
other than to disputes arising out of any express grant or license of any
intellectual property rights owned or controlled by any of the parties to this
Agreement and made or allegedly made to one another or to the Company pursuant
to any of the transaction documents entered into in connection with the creation
of the Company, including but not limited to disputes relating to the scope,
nature or duration of such grant or license, whether there has been a grant or
license of certain intellectual property rights, and/or the applicable terms,
conditions, limitations, representations and warranties and indemnities relating
to or arising from any such grant or license, all of which disputes, for the
avoidance of doubt, shall be subject to arbitration pursuant to the terms
hereof.
(c) Prior to commencing arbitration, a party shall deliver notice of the
applicable dispute to the other parties and the parties shall meet and discuss
possible resolution of such dispute. Within thirty (30) days of delivery of
notice of a dispute, senior executives of the MTVN Music Group (as defined in
the LLC Agreement) and RealNetworks shall meet and attempt to negotiate a
resolution. After notice and the expiration of such thirty (30) day period
either party may commence arbitration.
(d) The panel shall be requested to use reasonable efforts to render its
decision and award within six (6) months of the first organizational meeting.
The panel shall allow reasonable discovery, relevant to the issues before it,
subject to the goal of completing the proceedings within the specified time
frame. Except with respect to custodial depositions, depositions shall be
limited to a maximum total number of fifty hours for each party, except in
extraordinary cases. The decision of the panel shall be final.



--------------------------------------------------------------------------------



 



 

(e) The panel shall render findings of fact and conclusions of law and a written
opinion setting forth the basis and reasons for any decision reached. In
rendering an award, the panel shall determine the rights and obligations of the
parties according to the substantive laws of the State of Delaware and of the
United States.
(f) The panel shall have the authority to grant any equitable or legal relief
that would be available in any judicial proceeding instituted to resolve the
disputed matter, including interim relief, but the panel shall not have the
authority to grant any remedies the parties have waived in the Agreement or to
award punitive or exemplary damages. The panel shall have the authority to award
costs, including reasonable attorneys fees, of any arbitration.
(g) Each of the parties agrees that it will not bring any action relating to the
interpretation, application or enforcement of the provisions of this Article or
seeking emergency or temporary relief prior to appointment of the panel in any
court other than a Federal or state court sitting in the State of Delaware, and
the laws of the State of Delaware shall apply to any such action. With respect
to any such action, each of the parties hereby consents to and submits itself
and its property to the personal jurisdiction of any Federal or state court
located in the State of Delaware. Each of the parties hereby waives any rights
such party may have to personal service of a summons, complaint or other process
in connection with such an action and agrees that service may be made by
registered or certified mail addressed to such party and sent in accordance with
the provisions of this Agreement. The parties acknowledge and agree that upon
appointment of the panel, it shall have the exclusive authority to grant relief.
(h) The parties hereby also consent to the personal jurisdiction of any Federal
or state court in the County of New York or in Seattle, Washington, for the
purpose of confirming any award and entering judgment thereon. The parties
hereby waive any and all objections that they may have as to jurisdiction or
venue in any of such courts.

 